IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0383
                            Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHRISTINA MARIE BRITT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Thomas P. Murphy

(trial) and Glenn E. Pille (motion to suppress), Judges.



      Christina Marie Britt appeals from her conviction for first-degree theft.

AFFIRMED.




      Jason Dunn of Dunn Law, PLC, Adel, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


BOWER, Chief Judge.

       Christina Marie Britt and her codefendants, Joel Green Case and

Christopher Retman, were charged with first-degree theft, in violation of Iowa Code

sections 714.1(4) and 714.2(1) (2017), arising from their possession of vintage

motorcycles and parts alleged to have been stolen from Leland Mathews. We

have set out the facts more fully in our decision in State v. Case, No. 19-0378, also

filed this date.

       As the jury was instructed, the State here was required to prove:

               (1) Leland Mathews’s property was stolen.
               (2) On or about the 17th and 20th days of January, 2017, Mr.
       Case, Ms. Britt, and Mr. Retman exercised control over the property.
               (3) At the time, Mr. Case, Ms. Britt, and Mr. Retman knew the
       property had been stolen.
               (4) Mr. Case, Ms. Britt, and Mr. Retman did not intend to
       promptly return it to the owner or to deliver it to an appropriate public
       officer.

       Britt contends that without a specific list of items stolen from Mathews, any

conviction would be based upon mere speculation. She also asserts this precludes

a finding she exercised control over the property or that she knew the property had

been stolen.

       The State did not need to prove that Britt, Case, and Retman committed the

burglary. Rather, it was the State’s burden to prove they possessed the property

and knew it was stolen. In Case, we set out a detailed analysis, equally relevant

here. Suffice it to say, there is ample evidence from which a jury could find that

challenged elements of the charge were established. See State v. Thornton, 498

N.W.2d 670, 673 (Iowa 1993) (“The jury is free to believe or disbelieve any
                                        3


testimony as it chooses and to give weight to the evidence as in its judgment such

evidence should receive.”).

      Even though Leland Mathews died several months before the cases went

to trial, Detective Jeremy Burdess established that Mathews did identify specific

items recovered from the co-defendants that belonged to him. The State also

offered testimony from Mathews’s friends and family, who also identified specific

motorcycles, parts, boxes, and memorabilia that came from Mathews’s collection

and that were found in Case, Britt, and Retman’s possession. Adam Krueger

recognized the signage from Mathews’s shop, as depicted in Mathews’s old

photographs. Krueger also recognized other items belonging to Mathews, which

he had seen in Mathews’s shop. Dan Trampel recognized specific motorcycles

and parts, along with specific boxes that bore his own handwriting, from when he

helped Mathews move his collection. Mathew’s nearly twenty-year companion,

Caroline Irons, identified a wide variety of the recovered items. Kathy Mathews,

Mathews’s former wife, recognized specific items, and saw her own handwriting,

Mathews’s handwriting, and their daughter, Susan Greenwood’s, handwriting on

boxes containing motorcycle parts. Greenwood was also able to identify “the milk

crates and signs” and showroom parts from the motorcycle she rode “when [she]

was a kid.” Jeff Jarnagin identified a motorcycle that he personally had restored

with Mathews’s help. Nicholas Bollenbaugh identified his own motorcycle that

Mathews was storing for him. David Phillips identified a number of motorcycles as

belonging to Mathews. And Curt Leaverton identified another one-of-a-kind item

from Mathews’s collection with historical significance to motorcycling enthusiasts,

along with other unique items from Mathews’s collection.
                                          4


       Britt argues “there was and still is zero evidence that any of the parties knew

or could have known about the origins of the property.”           However, there is

substantial evidence to allow an inference of knowledge. See State v. Jones, 289

N.W.2d 597, 599–600 (Iowa 1980) (allowing the jury to draw an inference of

knowledge from the possession of recently stolen property). In light of the great

number of the items found in the defendants’ possession identified as coming from

Mathews’s collection,1 the vintage and distinctive nature of the items, and the

familiarity of many people with Mathews’s collection and the burglary, the jury was

allowed to infer Britt knew or should reasonably have known the property she

possessed was stolen. Other circumstances that tend to support an inference of

guilty knowledge include: the fact that motorcycles were altered and painted, Case

and Britt were moving the stolen parts into a storage unit in the middle of the night,

and Retman appeared at Krueger’s after items were seized by law enforcement

and made threats of bodily harm. While no one circumstance alone might be

sufficient, the jury could consider all the circumstances together and reasonably

conclude Britt “knew the property had been stolen.”

       For the reasons stated in Case and here, we affirm Britt’s conviction for first-

degree theft.

       AFFIRMED.




1 There was testimony it required several truckloads to move it all to the sheriff’s
office, and photos show how much was involved.